Citation Nr: 1640331	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  13-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an earlier effective date than December 13, 2012 for a 40 percent evaluation for traumatic brain injury (TBI) with posttraumatic headaches.  

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a bilateral wrist disability. 

4.  Entitlement to service connection for a right hand disability.  

5.  Entitlement to service connection for residuals of a right eye injury.

6.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

7.  Entitlement to service connection for a seizure disability, to include as secondary to the Veteran's service-connected TBI.  



REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran was on active duty for training from November 2000 to June 2001 and active duty from February 2003 to May 2004, he also had service in October 2007.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from   rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the Board in July 2016.  A transcript of the hearing has been associated with the claims file.  

The issues were remanded by the Board for further development in September 2015.  The case has been returned to the Board for appellate review.  

The issues of entitlement to service connection for a right ankle, bilateral wrist, and right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 13, 2012, the Veteran filed a claim for an increase in the rating assigned for TBI.

2.  The Veteran's TBI increased in severity at an unknown point prior to the Veteran's December 13, 2012 date of claim.   

3.  The Veteran's blepharitis is not causally or etiologically related to the Veteran's injury during service, and the Veteran does not have any eye disability that is a residual of the eye injury during service.

4.  The Veteran does not have hearing loss for VA purposes.

5.  The Veteran does not have a currently diagnosed seizure disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 13, 2012, for the assignment of a 40 percent disability rating for TBI are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).

2.  The criteria for service connection for residuals of a right eye injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

4.  The criteria for service connection for a seizure disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in April 2010, May 2010, May 2011, June 2013, and November 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Board notes that VA could not obtain some of the Veteran's service treatment records from November 2000 to June 2001 and from October 2007.  A formal finding of unavailability was documented in the claims file in August 2010.  Despite VA's inability to obtain all records, the claims file contains some service treatment records from this period of time as well as personnel records.  VA examinations have been conducted and opinions obtained.

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the Veteran was afforded a hearing before the Board in July 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Earlier Effective Date - 40 Percent Rating for Residuals of TBI

Here, the Veteran was granted service connection for TBI with posttraumatic headaches in a September 2012 rating decision at 10 percent disabling effective April 9, 2010.  The Veteran submitted a new claim for increase on December 13, 2012.  

Although the Veteran's representative has asserted that the December 13, 2012 statement was a notice of disagreement with the September 2012 rating decision, the statement did not meet the standards for a notice of disagreement.  The statement noted only that the Veteran's TBI was worse than previously adjudicated.  

For a valid notice of disagreement, there must be a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2012).  

Here, the December 13, 2012 statement, which was submitted by the Veteran's accredited agent, only indicates a worsening of the disability and does not express disagreement with the September 2012 rating decision.  The statement included no expression of intent to appeal.  The Board notes that in September 2012 the Veteran's agent submitted a clear notice of disagreement with the same rating decision and did not mention any disagreement with the rating assigned for TBI.  Therefore, the Board finds that it was properly construed as a claim for increase rather than a notice of disagreement.  

Upon receipt of the December 2012 claim, the agency of original jurisdiction re-evaluated the Veteran's disability.  In a March 2014 rating decision, the RO increased the Veteran's TBI with posttraumatic headaches from 10 to 40 percent effective December 13, 2012.  The Veteran submitted a notice of disagreement with the December 13, 2012 effective date.    

The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (West 2002). 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim. 

Thus, as seen in the regulations above, three possible dates may be assigned for the effective date of an increased rating claim depending on the facts of the case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board finds no medical or other evidence showing a worsening of the Veteran's TBI during the year prior to the December 2012 claims.  As such, the date of claim - December 31, 2012 - is the proper effective date.  38 C.F.R. § 3.400.  

In conclusion, there is no legal entitlement to an earlier effective date in this case.  As the preponderance of the evidence is against the claim for an earlier effective date of an increased rating of 40 percent for TBI with posttraumatic headaches, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Residuals of a Right Eye Injury

The Veteran essentially contends that he developed a right eye disability during his active service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with blepharitis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that a round misfired in the chamber of an M16 rifle in July 2002 and shrapnel hit the Veteran's eye.  Service treatment records show no further eye complaints during service.  

Post-service, the Veteran attended an assessment in October 2010 to establish care at the VA.  The Veteran denied visual changes, eye pain, or discharge.  

The Veteran was afforded a VA examination in August 2012.  The examiner diagnosed blepharitis.  The examiner noted that the Veteran was target shooting during training and a round went off prematurely releasing shrapnel into his right eye.  He went to the infirmary where forceps were used to remove the shrapnel.  The Veteran recovered in a few days but has complaints of blurriness in his right eye and a pressure sensation in the right eye.  The Veteran's visual acuity uncorrected was 20/40 or better bilaterally.  An external examination of the lids and lashes showed blepharitis bilaterally.  The examiner noted that the Veteran's eye condition has no functional impact on his ability to work.  The examiner opined that the Veteran's shrapnel injury was superficial and found no evidence of any permanent injury.  He noted no scar on the cornea.  He opined that the Veteran's vision decrease is likely from dry eye secondary to blepharitis, which is a common condition in patients who live in a dry climate

While the Veteran believes that he has a current eye disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of eye disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his blurry vision is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current blurry vision is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

When weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The medical evidence significantly outweighs the Veteran's unsupported lay statements claiming he has a current disability of the right eye.  

As the preponderance of the evidence is against the claim for service connection for a right eye disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Bilateral Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in August 2012.  At that time, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
25
LEFT
5
10
10
15
25

At the examination, speech recognition scores were 94 percent bilaterally.  The Veteran's treatment records do not include any additional findings of puretone thresholds.  The Board acknowledges that the Veteran was provided with hearing aids.  

The Board finds that the Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes.  Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current hearing loss do not manifest to a level equivalent to hearing loss for VA purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Seizure Disorder

The Veteran essentially contends that he developed a seizure disorder that is causally related to his service-connected TBI.  

The Board acknowledges that the Veteran was provided with an EEG after passing out in August 2007.  The EEG was normal.  An MRI of the brain with and without contrast showed no central nervous system abnormality.  The Veteran attended a private examination in October 2007 at which the incident was diagnosed as a possible seizure versus syncope with vasovagal disorder.  The examiner noted that further follow up was needed.    

The Veteran was afforded a VA examination in November 2011.  He reported having seizures due to TBI.  He experienced a significant event in August 2007 while working on a night shift.  The Veteran reported that the seizure lasted for a few minutes and involved loss of consciousness, convulsions, and biting on the inside of his lip.  He experienced no incontinence.  He was evaluated afterwards in the emergency room.  Thereafter he had some local outpatient workup.  Records from that workup showed a negative brain MRI and a negative EEG.  Medical notes from about the same time period report an impression of possible seizures versus syncope with vasovagal disorder.  Although the Veteran has not experienced another event of this magnitude, he reported some recurrent symptoms suggestive of an aura.  He had a similar aura before the apparent seizure.  The aura occurs once every other week on average and involves a bad feeling, general weakness, tightness in his chest, and a sense of nervousness.  The symptoms last for about fifteen minutes.  He has not been able to identify any triggers for the symptoms.  Aside from the workup in August 2007, the Veteran has not had any further significant evaluation for these symptoms and they have remained stable.  He has not taken anticonvulsants for treatment.  Upon further examination, the examiner did not note seizures as a residual of the Veteran's TBI.  The examiner opined that, although the history may be suggestive, the available evidence is nonetheless inadequate to provide a disabling diagnosis.

The Veteran was afforded another VA examination in February 2014 for a TBI evaluation.  The examiner specifically noted that the Veteran denied having any signs and symptoms suggestive of seizures.  The examiner noted that his TBI stabilized a long time ago.  He then again stated that during the examination, a targeted systemic inquiry to uncover relevant TBI related signs or symptoms revealed no seizures.  

In an April 2015 VA opinion, the examiner noted that during a prior VA TBI examination the topic of seizures had been explored.  The examiner stated that to date the Veteran had only had one concrete event in August 2007 while he happened to be somewhat sleep deprived.  His subsequent workup with brain MRI and EEG was unrevealing.  To date the Veteran has never had another concrete event.  He has never taken anticonvulsants.  With the available evidence, the examiner found that no diagnosis of a seizure disorder can be made.  The Veteran's treatment records support these findings, showing no complaints, treatment, or diagnosis of a seizure disorder.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  As there is no competent evidence of a current seizure disorder, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that a diagnosis of disability prior to filing of a claim can constitute evidence of a current disability if it is sufficiently proximate to the filing of a claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  In this case, the Board finds that a single episode of possible seizure more than two and a half years before the claim was filed does not constitute evidence of a current disability as the records show an episode rather than a diagnosis of an ongoing condition and the episode occurred a significant period of time prior to filing of the claim and has not recurred. 

While the Veteran believes that he has a current seizure disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of a neurological disability is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his unsupported statements that he has a current seizure disability are not competent medical evidence.  Specifically, the VA examiners found that, despite a single event in August 2007, the Veteran did not have a seizure disorder.  

The Board recognizes that in certain circumstances service connection may be awarded to a Persian Gulf War Veteran in the absence of a currently diagnosed disability when there is disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317 (2015).  Section 3.317 requires objective indications of a qualifying chronic disability.  To be considered chronic, a disability must exist for 6 months or more or have intermittent episodes of improvement and worsening over a 6-month period.  In this case the Veteran had a single episode of possible seizure in August 2007.  As a single episode does not represent a chronic disability, section 3.317 is not for application.  

When weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The medical evidence significantly outweighs the Veteran's unsupported lay statements claiming he has a current seizure disorder.

As the preponderance of the evidence is against the claim for service connection for a seizure disorder, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an earlier effective date than December 13, 2012 for a 40 percent evaluation for TBI with posttraumatic headaches is denied.

Entitlement to service connection for residuals of a right eye injury is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a seizure disability is denied.  


REMAND

Given the Veteran's confirmed service in Southeast Asia, VA must consider whether service connection is warranted for the claimed disorders under the provisions of 38 C.F.R. § 3.317, pertaining to service connection for undiagnosed illnesses based on service in the Persian Gulf War.  See 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  The Veteran should be afforded a VA examination to provide an opinion on whether his complaints meet the requirements for an undiagnosed illness.  VA should then readjudicate the Veteran's claims, specifically with consideration of 38 C.F.R. § 3.317.  

Updated VA treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records from March 2014 to the present.  

2.  After the above development is completed, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should list all current diagnoses related to the Veteran's right hand, bilateral wrists, and right ankle.  The examiner should comment on the Veteran's lay statements regarding hardware in his right ankle.  Board Hearing Tr. at 10 (I have 14 screws and a plank [in my right ankle]).

For each diagnosed disability of the right hand, either wrist, or right ankle, the examiner should offer an opinion as to whether the disability at least as likely as not (probability of 50 percent or greater) had its onset in or is otherwise related to the Veteran's military service.  

If there is no currently diagnosable disability of the right hand, either wrist, or right ankle, the examiner should specifically comment on whether there are objective indications of chronic disability that could be attributed to an undiagnosed illness or medically unexplained chronic multisymptom illness.  This includes both signs in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  

A complete rationale should be provided for any opinion given.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


